In the
                         Court of Appeals
                 Second Appellate District of Texas
                          at Fort Worth
                               No. 02-18-00389-CR

RAYMOND MALONE, Appellant                §    On Appeal from County Criminal
                                              Court No. 3

                                         §    of Denton County (CR-2017-08064-C)

V.                                       §    July 25, 2019

                                         §    Per Curiam

THE STATE OF TEXAS                       §    (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

prosecution.


                                    SECOND DISTRICT COURT OF APPEALS

                                    PER CURIAM